PER CURIAM.
As to Case No. 93-2636, this court relinquished jurisdiction to the trial court to permit the trial court to rule on the amended motion to correct judgment. The trial court then entered an Amended Final Judgment on December 22, 1993, which resolved the issues in Case No. 93-2636.
As to Case No. 93-3096, we disagree with the trial court’s reasoning that a clause in a contract crafted in language more commonly encountered in “save harmless” or “indemnity” clauses does not also constitute a valid and enforceable prevailing-party attorney’s fees provision. Accordingly, we reverse and remand for reconsideration of cross-appellant’s motion for attorney’s fees as the prevailing party in the trial court.
REVERSED AND REMANDED.
HERSEY, GLICKSTEIN and POLEN, JJ., concur.